I dissent. I cannot agree with the interpretation of the statute made in the prevailing opinion relative to notice of May sale, or to that relating to redemptions. To my mind the interpretations made depart from and disturb what has been the rule in this jurisdiction since statehood, again cast tax titles into obscurity and uncertainty, and inject an element of doubt into any tax title heretofore taken.
But inasmuch as the Legislature has repealed the statutes construed in the opinion, and the interpretations made thereof cannot affect any new titles or new sales, no purpose would be subserved in setting forth what I consider the very apparent errors in the reasoning and the interpretations laid down. By Chapter 101, Laws of Utah 1939, the Legislature has disposed, as to future sales, of all questions here involved and provided a new and simplified procedure for tax sales.
Since the statutes construed are no longer in effect, I need say nothing about them except an emphatic dissent.